UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January4, 2012 (Date of earliest event reported) LABORATORY CORPORATION OF AMERICA HOLDINGS (Exact Name of Registrant as Specified in its Charter) Delaware 1-11353 13-3757370 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 358 South Main Street, Burlington, North Carolina 336-229-1127 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure OnJanuary4, 2012, Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) announced that David P. King, Chairman and Chief Executive Officer, is scheduled to speak at the 30th Annual J.P. Morgan Healthcare Conference in San Francisco, CA.LabCorp’s presentation is planned for Tuesday, January 10, 2012 at 3:30 p.m. (PST). Exhibits Press Release datedJanuary 4, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LABORATORY CORPORATION OF AMERICA HOLDINGS Registrant By: /s/ F. SAMUEL EBERTS III F. Samuel Eberts III Chief Legal Officer and Secretary January4, 2012
